DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (US 20140061311).
Re claims 1-3, Hoshino teaches:
	Detecting an end pixel region of a code element of a code image that is included in an input image, the edge pixel region including edge pixels forming an edge of the code 
Replacing pixel data of an adjacent pixel region of the code element that is adjacent to the edge pixel region within the code element with second pixel data obtained based on first pixel data of the edge pixel region (FIG. 5+ through the process of enhancing resolution of the black planes, which is interpreted as a barcode without correction, and thus the black dots are transferred from edge to edge of the bar section and 7C+, wherein the adjacent pixel region is replaced with a blank spot based on the edge being blank (the adjacent is blank when the edge is also blank and the adjacent is not blank without the edge being blank.  Alternatively, in 7F when the edge is blank the adjacent is replaced with a smaller dot)
conversion step for converting a gray scale value of the first pixel data of the edge pixel region to shorten a length of the code element in the width direction of the code element (FIG. 7B+ wherein replacing with blanks and blank + small dot is functionally equivalent to a white/ gray scale value of the background).
Re claim 2, the edge pixel region is interpreted as being converting into a gray scale value according to white/ blank.
Re claim 3, a background color of the code element can be interpreted as 
 Re claim 5, such limitations are taught via different bars/parts of the barcode.  FIG. 7A+ shows a plurality of rows/ dots/ parts.
Re claim 6, the limitations have been discussed above re claim 1.



Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach the limitations of the determination step and determining clauses as explicitly recited in the complete claim 4.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. As discussed above, Hoshino teaches replacing pixel data of adjacent and edge pixel regions.  The replacement of the adjacent pixel data is based on the edge pixel data (the presence of the edge pixel data, especially in the case where the edge is replaced with blank and the adjacent with a smaller dot).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL I WALSH/Primary Examiner, Art Unit 2887